ACCEPTED
                                                                       01-15-00487-CR
                                                            FIRST COURT OF APPEALS
                                                                    HOUSTON, TEXAS
                                                                  8/24/2015 3:29:17 PM
                                                                 CHRISTOPHER PRINE
                                                                                CLERK

                     NO. 01-15-00487-CR

                IN THE COURT OF APPEALS              FILED IN
)
                                              1st COURT OF APPEALS
                                                  HOUSTON, TEXAS
                       FIRST DISTRICT
                                              8/24/2015 3:29:17 PM
                                              CHRISTOPHER A. PRINE
                      HOUSTON, TEXAS                  Clerk



                         NO. 1416994

                     IN THE TRIAL COURT

                 230TH JUDICIAL DISTRICT

                 HARRIS COUNTY, TEXAS


FREDIS MAURICIO FLORES       §             APPELLANT

vs.                          §

THE STATE OF TEXAS           §             APPELLEE


             MOTION TO SUBSTITUTE COUNSEL
                       ON APPEAL


                            ALLEN C. ISBELL
                            2016 Main St., Suite 110
                            Houston, Texas 77002
                            (713) 236-1000
                            Fax No. (713) 236-1809
                            STATE BAR NO. 10431500
                            email: allenisbell@sbcglobal.net

                            COUNSEL ON APPEAL
TO THE HONORABLE COURT OF APPEALS:

      COMES NOW ALLEN C. ISBELL and respectfully requests this

Honorable Court grant his motion to substitute as counsel on appeal for

appellant, FREDIS MAURICIO FLORES. For cause, appellant would show

the Court as follows:

                                            I.

      On May 14, 2015, appellant was convicted of the offense of Driving

While Intoxicated (3rd Offender), in Cause No. 1416994, in the 230th District

Court of Harris County, Texas entitled The State of Texas vs. Fredis Mauricio

Flores. The trial court appointed Attorney J. Celeste Carter Blackburn to

represent appellant on appeal.

                                            II .

      On August 24, 2015, ALLEN C. ISBELL was retained to represent

appellant on appeal.       Appointed Counsel consents to the substitution of

ALLEN C. ISBELL as counsel on appeal for Fredis Mauricio Flores.

                                           II I.

      This motion is urged at the first opportunity and is not sought for

purposes of delay but so that justice may be served.




c:\appeals\flores\mtn . to substitute counsel on appeal                     2
        WHEREFORE, PREMISES CONSIDERED, appellant prays that this

  Honorable Court grant this motion to substitute counsel on appeal and

  substitute ALLEN C. ISBELL as appellate counsel for Fredis Mauricio Flores

  on appeal.

                                                  Respectfully submitted,

                                                  Isl Allen C. Isbell
                                                  ALLEN C. ISBELL
                                                  2016 Main St. , Suite 110
                                                  Hou~on , Texas77002
                                                  (713) 236-1000
                                                  Fax No. (713) 236-1809
                                                  STATE BAR NO. 10431500
                                                  email: allenisbell@sbcglobal.net

                                                  COUNSEL ON APPEAL




  AGREED AND APPROVED:


7'9.cEQt/~R~~µ
  Attorney at Law
  333 N. Rivershire Dr. , Suite 285
  Conroe, Texas 77304
  (936) 703-5000
  Fax No. (877) 900-2822
  ST~T~ BAR NO. 24038803
~ 8-i'~      1 ~ht-.~;-t/r>-
  c:\appeals\flores\mtn . to substitute counsel on appeal                            3
                               Certificate of Service

      I hereby certify that on this 24th day of August, 2015, a true and correct

copy of the foregoing Motion for Substitution of Counsel on Appeal has been

sent to the District Attorney's Office, Appellate Division, and to Mr. Fredis

Mauricio Flores, appellant.


                                                Isl Allen C. Isbell
                                                ALLEN C. ISBELL


                            Certificate of Compliance

      The undersigned attorney on appeal certifies this motion is computer

generated and consists of 418 words. Counsel is relying on the word count

provided by the Word Perfect computer software used to prepare the motion.


                                                Isl Allen C. Isbell
                                                ALLEN C. ISBELL




c:\appeals\flores\mtn . to substitute counsel on appeal                        4